Title: From Thomas Jefferson to Isaac Shelby, 21 June 1796
From: Jefferson, Thomas
To: Shelby, Isaac


                    
                        Sir
                        Monticello June 21. 96.
                    
                    This will be delivered to you by Mr. Volney, well known in the literary world and a distinguished member of the first national assembly of France. As he proposes to take Kentuckey in his route Westward, I take the liberty of recommending him to your attentions and friendly offices. The esteem in which he is held both here and in Europe as well as his great personal merit and talents render him worthy of any services which his character as a stranger and a traveller may call for in the places where he shall pass. Your Excellency will therefore I hope pardon the liberty I take in giving him an opportunity of paying his respects to you and of solliciting your patronage of him while within your state, and accept the tribute of respect and esteem with which I have the honor to be Your Excellency’s Most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                